Case 3:20-cv-00395-S Document 60 Filed 07/12/21 Page1ofi PagelD 438

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

JENNIFER RONDINELLI REILLY

v. CIVIL ACTION NO. 3:20-CV-395-S

On CG GOD Gon oor

LOUDER WITH CROWDER LLC

ORDER

 

This Order addresses Defendant’s Motion to Strike Pleadings and Disqualify Counsel
(“Motion”) [ECF No. 41]. Having reviewed the Motion, the Court DENIES the Motion without
prejudice pending the resolution of the Southern District of New York Grievance Committee
proceedings in Jn re Richard Liebowitz, No. M-2-238.

SO ORDERED.

SIGNED July 12, 2021.

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
